number release date id office uilc cca-129914-08 ---------- from ------------------- sent tue am to ------------------------------ cc ---------------------------- subject fw vs hi ------- - the answer provided by ------------ to the poa question is below it looks like the tax director can sign a please let me know if i can provide you with any more information thanks ---------- based on the facts provided the tax director of the u s branch may represent the taxpayer as a bona_fide officer of the corporate tmp circular_230 provides the regulations governing practice_before_the_irs part ii of form_2848 declaration of representative attempts to encapsulate the provisions of circular_230 for example items a b c g and r in part ii of form_2848 are listed within section of circular_230 which generally governs who may practice before the service items d e f k h and l in part ii of form_2848 are described by section of circular_230 who via section are eligible to practice to the extent provided in section section c iii permits a general_partner to represent a partnership section c iv permits a bona_fide officer of a corporation including a parent subsidiary or other affiliated_corporation association or organized group to represent a corporation association or organized group while form_2848 does not use the exact language of circular_230 in discussing officers we feel the language under section c iv governs therefore the tax director may represent the tmp via c iv and then via c iii can represent the taxpayer if the tax director still is reluctant to sign a form_2848 irm describes the information a non-irs document must contain for the service to accept such document as a power_of_attorney although such information includes a signed and dated statement from the representative that contains the declaration at issue as provided on the form_2848 please let me know if you have any further questions
